Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 1 of 49




     EXHIBIT C




                                                                  Exhibit C
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 2 of 49

                 2019-68722 / Court: 127




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 3 of 49




                                                          k
                                                        er
                                                      Cl
                                                      t
                                                  ric
                                               ist
                                            sD
                                         es
                                       rg
                                    Bu
                                  n
                                ily
                              ar
                           M
                         of
                       e
                    ffic
                  O
              py
            Co
         al
          i
       fic
     of
 Un
    Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 4 of 49                                                                                                                                                              9/30/2019 2:08 PM
                                                                                                                                                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                                                                                                                                                  Envelope No. 37240994
                                                                                                                                                                                                                                        By: Devanshi Patel
AFFIDAvrrAurACHED                                                                                                                                                RECEIPT NUMBER                                         0.00
                                                                                                                                                                                                                                 Filed: 9/30/2019 2:08 PM

                                            ;:!}F`:.':;.,f}!..±/,..IJ!.^`:f,;§iic.i./'![lE`L;`£\'tlL".                                                                                                        73675711                 CIV

                                                                                       cA:USE I`ruMBBR                               2oig687 22


       PLAINTHF: SHEWAKRAMANI, APARNA                                                                                                                                                 hThe 127th
              vs.                                                                                                                                                                Judicial District cotirt of
       I)ERENDANT: AI,I.STATE VEHICELE AND pROPERT¥ INSURANCE COMPANT                                                                                                                  Hands county, Tens
                                                                                                  CI'rA:now CoRPoRA:IE
       TIIEsTA:IEOFTexAs
       CbountyofHde




                                                                                                                                                                                    k
                                                                                                                                                                                 ler
       TO:       ALLSTATE VEHICLE END PROPERTY INSURANCE C014PANY BY SERVING CT
                 croRroRATION sysTEM
                  1999          ERYAN ST SUITE 900                                      DALLAS                TX          75201




                                                                                                                                                                              tC
           Attachedisacopyof                        PLAINTIFr' S ORIGINAL PETITION.




                                                                                                                                                                          ric
       Thisinstmmentwasfiledonthe                23rd     dnyof           Septemb§f .....                                                                                                  20              19,in`he




                                                                                                                                                                       ist
       dbovc ched cause number and co`irt. The instrument attached describes the claim against yo`i.




                                                                                                                                                                    sD
       =i:i=.--I::::=,?:-::-=--:;:,:``i:::,:-`:ii-:i::;;:;-:i,Tii:I::-:::::-1::--::I::::-:::::,----::-:i:-:i::i::-::-::-,::;:;::-::-:-:-:;-:;-::-:::::-::-:;-:--:---;::-==-::.:ii:=.i:-:=:i:,===-;=::::I---,-::--:-;-:?:--:Ti::-i-:=




                                                                                                                                                          es
       TrooFFlcERSERlrING:
             This citation long Issued LLndcr lTiy hand.and seal of said co`irt, a[ r[ouston. Texas, this _                                                                            24th. dab. Of




                                                                                                                                                  rg
                  SeDtember                                   , 20.._.19_._.

                                                                                                                                   L7nulfrofng
       tesued at request of:
                                                                                                                                       Bu
                                                                                                                                   MARII;VN BUREESS, "gtrict clerk
                                                                                                                                   HarrisCounty,Texas
                                                                                                                                   2oi Chroline, Houston. Te"s 77oo2
                                                                                                                               n
       WOEI.IiNER,                ANDREW "BERG
       3737           BUFFAI,C) SPEEDWAY SUITE

                                                                                            ttt                                    P.O.Box 4651, Houston, Texas 77=1o
                                                                                                                       ily

       1960
       HOUSTON,
       TEI,:  (713) 963-8881
                                TX          77098                                            :f:i::i:;:::;:               gmtedty3 cARRol,1,,                               oosHUA DEMIAs
                                                                                                              ar


                                                                                                                       50V//11335140
       Bar Number: 24060850
                                                                                                    M



                                                                                 OFFICER/AUIHORIZEI) PERSON RRI'URN
       I rocdi this citation oTl the                                     da}. Of                                                      zo.                , z[                    a.clock_.M., eHdotsed
                                                                                            of




       tJ]edateofdeliveb'thereon.andexecuteditat
                                                                                                                                                                                                    (fun
                                                                                     e




                                           County, Texas on the                                  day of                                                   2o_ at                          o'clock _.M.,
                                                                         ffic




       dy delivering to                                                                                                                                                                 by delivering to its

                                                                                     in person, whose mme is
                                                               O




       a trLle copy Of this citation, whh a copy ofthe                                                                                                                                      Petition attached,
                                                   y




       and `rm accompan}ing copies of
                                                op




                                                                                    (Aorimoi.^LOoci;NENrs.iFM5y,pzLivEREDrmTutip€T)Tioto
                                       C




       1certifythatthefactssfatedinlhisTetu"aretruebynysignaturebelowonthe_day.of

       FEE: S                                                                                                   fry:
                              ial
                     fic




                                                                                                               As De|>ub. for:
       Affiant Other 'Than Officer
        of
      Un




        On this day..                                                            knowTI to me to be the person ``'hose signature
        appears on the foregoing Tetum, personally appeared. After being dy me duly s`^/om, he/she stated that thls cltatio-n was
        executed b}! hin/her iB the exact mauner recited on the return.

        SWoEN TO AND SUBSCRIBED BEFORE whE, on this                                                                           dry of




                                                                                                                                                                               Notarypubllc
   AFFIDAVIT ATTACHED

                                                                                                     ny36757ii.
   Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 5 of 49




                                                   Officer or Authorized rc{urn



   Cametohandonthe                    27th               day of                                           at 9:00 o'clock
   ELandexecutedbydeliveringA«_statevchicleandpropertylusurancecom#apvt_h[Q_ng_h
   ±egj§±eF§d_agent...CT.CQmaratjgn...Sl/stem_ on the ZZ±!Lday of ___..._..September A+ D..




                                                                                                              k
                                                                                                           ler
   _2_Q_1_9_.= _aL.1 :P_8__                   __ _ a_'Clpek __P_.M.,_the within nanied defendant, in person, a true
   copy of this Ciialon, together with a copy of original petition with date of service marked




                                                                                                        tC
   thereon, ut the following locafron,                    _1__999 Brvan street, Su.r{e__90Q _ Datllas_ Texas 75201




                                                                                                    ric
                                                                                                 ist
                                                                                              sD
   Citation: 201968722




                                                                                         es
Fni!s#¥g;1o#:a:n:dyig#`uFl:]'#,5ffniF:::c:gt:pLigy::RJ::fro:nt:f::r:#on:TtsRtli#:of!:s:a:?:no!#:i:esi:nf3rap::n:t;:lil::otl::


                                                                                     rg
   Wituss Fee:
   For rfuenge
   ForNotay
                                                                              Bu
                                                                          n
                                                                      ily
                                                                 ar



                   fuL ythA                                                          SCII 4688 expires 2/28/2020
                                                            M
                                                        of




                                                            Dave Vat.fer,1801 Vassar Drive Richardson, Texas
                                                   e




                                                                          Authorized Person
                                             ffic




   CC)MPIETE IF YOU ARE A PERSON OTHER THAN A SHERIFF. CONSTABLE. OR CLERK OF THE COURT.
                                        O




   in oqcordance with Rt!fe lQ7: The officer or atiferiaed person who servesf qr aifempts to 8erva, a ci€atfon Shall ifen lha refum, The
   signattrre is not r8qti'Ired to be wified. if the rctum is 8lgiied by a pelBon other than a cheriFf. coesfablc>, or the clerfe Of the court, the
                                   y




   refum Bha» be Bkyned under p8mally Of perjury and contain the following Statement:
                                op
                           C




   My name is Dave V3_I_i_?I
                      ial
                 fic




   My date of birth is:          July 2.1960              and my address is: 1801 Vassar Drive Richardson Texas 75081
                                                                                              Dallas Cotw, Texas
        of




   I DECLARE UNDER PENALTY OF PERJURY TIIAT TEE FOREGOING IS TRUE AND
      Un




   CORRECT.
  Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 6 of 49                                                                                    10/6/2019 6:29 PM
                                                                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                                   AFFIDAVIT ATTACHED                 Envelope No. 37416349
                                                                                                                                                       By: CAROL WILLIAMS
                                                                    CAUSE     NO.      201968722
                                                                                                                                                   Filed: 10/7/2019 12:00 AM
             !f3P?
             ----- ^-tt`,pr
                        ~ch ;, ,-
                               r\l „
                                   1, ,"    -

                                                                    RECEIPT NO.                               0.00                    CIV
                                                                              **********
                                                                                                                      TR #      73675715

  PLAINTIFF:        SHEWAKRAMANI,          APARNA.                                                           In    The        127th
                 vs.                                                                                              Judicial District Court
  DEFENDANT:            ALI.STATE VEHICELE AND PROPERTY INSURANCE COMPANY                                         of Harris     County,     Texas
                                                                                                          127TH      DISTRICT     CC)UF`T
                                                                                                          Houston,       TX


  THE STATE OF TEXAS




                                                                                                                         k
  County c>f Harris




                                                                                                                      ler
                                                                                                                   tC
  TO:     VALENTINE,        VALTON




                                                                                                               ric
          5323      0MARA IjN,             STONE MOUNTAIN           GA      30088

          Attached is a copy of P±ALI_N_I_I_F_F'__S_QB|ENAL _PETITION




                                                                                                            ist
  This instrument was filed on the 23rd dav of September, 2019, in the above cited cause number




                                                                                                         sD
  and court. The instrument attached describes the claim against you.

           YOU HAVE BEEN SUED,                         You may employ an attorney,                If you or your attorney do not file a
  written answer with the District Clerk whc> issued this citation by 10:00 a.in on the Monday




                                                                                                      es
  next fc)llowing the expiratic>n c)f-20 days after you were served this citation and petition,
  a default judgment may be taken against you.




                                                                                                 rg
  TO OFFICER SERVING:
        This citation was issued c>n 24th day of September,                                      2019, under my hand and
  seal c)f said Court.                                                                       Bu
                                                                                      n
  Issued at recTuest of :
                                                                                   ily

  WOELLNER,         ANDREW       AMBERG
  3737      BUFFALO SPEEDWAY                SUITE
                                                                            ar


  1960
  HOUSTON,          TX     77098                                              !t!, #:¥:!?::::i::::::;:;:;:;::1o,
                                                                              Generated By: CARROLL,        JOSIIUA DEMIAS
                                                                     M



  Tel:     (713)         963-8881
  Bar     No.:         24060850                                               50V/ / 113 3 514 0
                                                                    of




                                                             OFFICER/AUTHORIZED         PERSON RETURN
                                                             e




  Came to hand at                          o'clock           .M.,   on the                   day of
                                                      ffic




  Executed at (address)

                                                Cciunty at               o'clock        .M.,    on the            day of
                                                  O




                 by delivering to                                                                          defendant, in person, a
                                          y




  true c`opy of this Cita+ion together with the acc.c>mpanying _ copy(ies) of the Petition
                                       op




  attached thereto and 1 endorsed on said copy of the Citation the date of delivery.
                                C




  To certify which 1 af fix my hand of ficially this day of                          ,
                           ial
                       fic




                                                                                                                               County, Texas
          of




                          Affiant
        Un




                                                                                                           Deputy

  On this day,                                               known to me to be the person whose
  signature appears on the foregoing return, personally appeared. After being by me duly sworn,
  he/she stated that this citation was executed by him/her in the exact manner recitecl on the
  return.

  SWORN TO AND SUBSCRIBED BEFORE ME,                           on this              day of                                            ,




                                                                                                           Notary Public
AFFIDAVIT ATTACHED
  N.INT   clTr{.p
                                                                     *73675715*
 Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 7 of 49




                                                          AFFIDAVIT OF §ERE€E

 Case:         Court:                                                    Corn .                 Job:
 201968722     ln The 164th juditi&l District CcLirt of Hari§ CQunty,    rtyrris, Tx            381 9138 cot 968722}
               Texas
 Pla!nun/Petitiainer:                                                    Dedant/Rapndent:
 ^PARNA SHOwARAMA NI,                                                    ALISTATE VEHICLE AND PROPERTY N URANC£ COMPANY AND
                                                                         VAITON VALENTINE




                                                                                                             k
                                                                                                          ler
 Retetwed by:                                                            For:
 Rcndy Ser\re-Process Servlce lrwestlgations llc                         Praetohar` Protectlve Servltes Coq>+
 fo be seFed upe"




                                                                                                       tC
 Valton Val entlr`e




                                                                                                   ric
I, Rormte 5eewart* being duty swam depose and say: i am over the nee of 18 ¥eas end not a parf]r to this action. and that withlri the
bounderfes of the 5tat€ where servha€ was eifected+ I was authariaed ky law to make service ®f the drmments and iof®rmed sold persori 8f




                                                                                                ist
the contents frereln

Redpfent t`Iame / eddpess:    Valton Valentln€ / 5323 Dmara Lane 5tpne fstSuntaln. Sa. SORE




                                                                                             sD
firfunner of 5endae            Pasonal: 8n the and of ottDber 20191S:3&f6i38pm EDT
Boumen&-                     pLA]rmFFt5 QRiGiNAL PETfTro N-juR¥ DERANBif FLfflNTiFF5 FIRST iNI€REOGchT®RIE5 AND REQUE5rs FOR




                                                                                        es
                              pROBucTroNf rErmFit#TE oF §EaviE£ /REQLjE5T RES !NIEREoerTQRies TQ ELLSTATE vEHreiE AND
                              pRopERT¥ "5uRANCE cc}Mp*rgiv7 REQuasT roR pRODucTroN To ALusT#TE ¥EHreue AWB pRQpfffTy




                                                                                       rg
                              iusuRAe`icE COMPAAV/ REQUEST FOR !NmeRROGTREirs Tc VAITON vAiErmNEr REQL}EST FQR pROBucTiCiN
                              TO VAITO N VALEWTI NE


Addl±ieflB] €emments:                                                         Bu
                                                                         n
                                                                        ily
                                                                  ar


Romrl!es€tavart
Pt}E.flRE74
                                                                                          4 Ebeediq an
                                                            M




haady Senretproc¢es Sender lnve§tlgrt!®n§. IIC                                                  €®mmthn Explres
                                                        of




PD Box 496
Pedan, th 3cO74
                                                    e




7?Sa5tT6us
                                             ffic
                                   y    O
                                op
                           C
                       ial
                  fic
        of
      Un
      Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 8 of 49 10/14/2019 10:43 AM
                                                                                   Marilyn Burgess - District Clerk Harris County
                                                                                                        Envelope No. 37618203
                                                                                                                 By: Lisa Thomas
                                                                                                    Filed: 10/14/2019 10:43 AM

                                                    CAUSE NO. 201968722

   APARNA SHEWAKRAMANI                                                      IN THE DISTRICT COURT
     Plaintiff,

   vs.
                                                                           127TH JUDICIAL DISTRICT




                                                                                          k
   ALLSTATE VEHICLE AND




                                                                                       ler
   PROPERTY INSURANCE COMPANY
   AND VALTON VALENTINE




                                                                                    tC
     Defendants.                                                            HARRIS COUNTY, TEXAS




                                                                                ric
         DEFENDANTS’ ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE




                                                                             ist
                                                                          sD
TO THE HONORABLE JUDGE OF SAID COURT:




                                                                         es
          COMES NOW ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY



                                                                     rg
AND VALTON VALENTINE, Defendants in the above styled and numbered cause of action, and
                                                                     Bu
in response to the complaints filed against them, would respectfully show unto this Honorable
                                                                    n
                                                           ily

Court and Jury as follows:
                                                           ar
                                                          M




                                                               I.
                                                     of




                                                    GENERAL DENIAL
                                                 e
                                           ffic




          At this time, Defendants assert a general denial to Plaintiff’s Original Petition and all
                                       O




amended and/or supplemental petitions, as authorized by Rule 92, Texas Rules of Civil Procedure,
                                   y
                                op




and respectfully requests the Court and jury to require Plaintiff to prove the claims, charges and
                           C




allegations, by a preponderance of the evidence, as required by the Constitution and the laws of
                       ial
                   fic




the State of Texas.
            of




                                                               II.
          Un




                                                    SPECIFIC DENIALS

          Plaintiff’s claims are barred or limited, in whole or in part, by policy exclusions and/or

limitations which are listed in the policy made the basis of this suit.



 Shewakramani vs. Allstate, et al.                                                                  Page 1 of 4
 Defendants’ Original Answer and Request for Disclosure
 0472028257.1
      Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 9 of 49



          Plaintiff failed to comply with certain conditions precedent to the policy prior to filing this

lawsuit.

          Plaintiff failed to allege conduct warranting imposition of exemplary or punitive damages under

applicable state law.




                                                                                        k
                                                                                     ler
          Plaintiff’s claims are barred, in whole or in part, because the losses alleged by Plaintiff were




                                                                                  tC
proximately caused in whole or in part by the fault, negligence, or failure to mitigate damages by Plaintiff.




                                                                              ric
          Plaintiff’s claims were paid for, in whole or in part, through prior or other losses.




                                                                           ist
                                                                        sD
          Defendants hereby give notice that they intend to rely upon such other defenses as may become




                                                                      es
available or apparent during the course of discovery and thus reserve the right to amend this answer.



                                                                   rg
                                                            III.
                                                                   Bu
          Pursuant to Texas Rules of Civil Procedure, Defendants request that Plaintiff disclose
                                                                 n
                                                            ily

within thirty days of service of this request, the information and material described in Rule 194.2(a)
                                                           ar
                                                          M




through (l).
                                                     of




          If this case was filed as an Expedited Action under TRCP 47(c)(1) and/or TRCP 190.2,
                                                 e
                                           ffic




Defendants further request disclosure of any and all documents, electronic information, and
                                       O




tangible items that you have in your possession, custody or control and which may be used to
                                   y
                                op




support your claims or defenses.
                           C




                                                           IV.
                       ial
                   fic




          Defendants formally request a jury trial pursuant to Rule 216 of the Texas Rules of Civil
            of




Procedure and tenders the jury fee.
          Un




 Shewakramani vs. Allstate, et al.                                                                 Page 2 of 4
 Defendants’ Original Answer and Request for Disclosure
 0472028257.1
     Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 10 of 49




                                                           V.

                               DESIGNATED E-SERVICE EMAIL ADDRESS

          The following is the undersigned attorney’s designation of electronic service email address




                                                                                     k
                                                                                  ler
for all electronically served documents and notices, filed and unfiled, pursuant to Tex. R. Civ. P.




                                                                               tC
21(f)(2) & 21(a). (HoustonLegal@allstate.com). This is the undersigned’s ONLY electronic




                                                                           ric
service email address, and service through any other email address will be considered invalid.




                                                                        ist
                                                                     sD
          WHEREFORE, PREMISES CONSIDERED, Defendants pray that Plaintiff recover nothing of




                                                                     es
and from Defendants by reason of this suit, that Defendants be discharged without delay, with costs of



                                                                 rg
court, and for such other and further relief, both general and special, at law and in equity, to which
                                                                Bu
Defendants may be justly entitled, and for which Defendants will in duty bound, forever pray.
                                                                n
                                                           ily
                                                           ar
                                                          M
                                                     of
                                                 e
                                           ffic
                                   y   O
                                op
                           C
                       ial
                   fic
            of
          Un




 Shewakramani vs. Allstate, et al.                                                              Page 3 of 4
 Defendants’ Original Answer and Request for Disclosure
 0472028257.1
     Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 11 of 49



                                                                Respectfully submitted,

                                                                SUSAN L. FLORENCE & ASSOCIATES




                                                                                         k
                                                                                      ler
                                                                KIMBERLY BLUM




                                                                                   tC
                                                                TBN: 24092148




                                                                               ric
                                                                811 Louisiana St Ste 2400
                                                                Houston, TX 77002-1401




                                                                            ist
                                                                HoustonLegal@allstate.com




                                                                         sD
                                                                (713) 336-2812
                                                                (877) 684-4165 (fax)




                                                                      es
                                                                   rg
                                                                ATTORNEY FOR DEFENDANTS
                                                                Bu
                                            CERTIFICATE OF SERVICE
                                                               n
                                                           ily

          Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that the
                                                           ar



original of Defendants' Original Answer has been filed with the clerk of the court in writing, and a true and
                                                          M
                                                     of




correct copy of Defendants' Original Answer has been delivered to all interested parties on the14th day of
                                                 e




October, 2019, to:
                                           ffic
                                       O




Andrew A. Woellner
State Bar Number: 24060850
                                   y




THE POTTS LAW FIRM, LLP
                                op




3737 Buffalo Speedway, Suite 1900
                           C




Houston, Texas 77098
Telephone (713) 963-8881
                       ial




Facsimile (713) 583-5388
                   fic




Email: awoellner@potts-law.com
            of
          Un




ATTORNEY FOR PLAINTIFF                                          VIA E-SERVE




                                                                KIMBERLY BLUM


 Shewakramani vs. Allstate, et al.                                                                 Page 4 of 4
 Defendants’ Original Answer and Request for Disclosure
 0472028257.1
     Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 12 of 4910/24/2019 10:06 PM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 37950821
                                                                                                      By: CAROL WILLIAMS
                                                                                                 Filed: 10/24/2019 10:06 PM

                                           CAUSE NO. 201968722

   APARNA SHEWAKRAMANI                                    IN THE DISTRICT COURT
     Plaintiff,

   vs.
                                                          127TH JUDICIAL DISTRICT
   ALLSTATE VEHICLE AND
   PROPERTY INSURANCE COMPANY
   AND VALTON VALENTINE
     Defendants.                                          HARRIS COUNTY, TEXAS

NOTICE OF ELECTION OF LEGAL RESPONSIBILITY FOR VALTON VALENTINE

          TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW Defendant ALLSTATE VEHICLE AND PROPERTY INSURANCE

COMPANY (“Allstate”) and files its Election of Legal Responsibility for VALTON VALENTINE

under Section 542A.006 of the Texas Insurance Code (“Election”) as follows:

                                      I.         BACKGROUND

          Plaintiff filed a claim with Allstate. The claim was adjusted by one or more individuals at

Allstate’s request, including Defendant, Valton Valentine. Plaintiff subsequently filed this action

naming as defendants Allstate and Valton Valentine.

          For purposes of this Election, Valton Valentine was an Allstate “agent” under Texas

Insurance Code section 542.A.001, which defines the term “agent” as an employee, agent,

representative, or adjuster who performs any act of Allstate’s behalf.          See TEX. INS. CODE

542A.001.

                                           II.    ELECTION

          Under section 542A.006(a) of the Texas Insurance Code, Allstate hereby elects to accept

legal responsibility for whatever liability Valton Valentine might have to Plaintiff for Valton

Valentine’s acts or omissions related to Plaintiff’s claims subject of this suit.



 Shewakramani vs. Allstate, et al.                                                                  PAGE 1
 DEFENDANT’S
 0472028257.1
     Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 13 of 49



          By this pleading, Plaintiff is provided written notice of Allstate’s election of Valton

Valentine.

                                     III.   DISMISSAL WITH PREJUDICE

          As statutorily mandated, under section 542A.006(c) of the Texas Insurance Code and based

on Allstate’s election, this Court “shall dismiss” this action against Valton Valentine with

prejudice. See TEX. INS. CODE 542A.006(c).

          Allstate hereby requests the Court enter all such documents necessary to effectuate this

dismissal with prejudice.

                                                        Respectfully submitted,




 Shewakramani vs. Allstate, et al.                                                         PAGE 2
 DEFENDANT’S
 0472028257.1
     Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 14 of 49




                                                        SUSAN L. FLORENCE & ASSOCIATES




                                                        KIMBERLY BLUM
                                                        TBN: 24092148

                                                        811 Louisiana St Ste 2400
                                                        Houston, TX 77002-1401
                                                        HoustonLegal@allstate.com
                                                        (713) 336-2812
                                                        (877) 684-4165 (fax)

                                                        ATTORNEY FOR DEFENDANTS

                                     CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing has been served in compliance

with Rules 21 and 21a of the Texas Rules of Civil Procedure on the 24th day of October, 2019, to:

Andrew A. Woellner
SBN: 24060850
The Potts Law Firm, LLP
3737 Buffalo Speedway, Suite 1900
Houston, Texas 77098
Telephone (713) 963-8881
Facsimile (713)574-2938
Email: awoellner@potts-law.com

ATTORNEY FOR PLAINTIFF




                                                        KIMBERLY BLUM




 Shewakramani vs. Allstate, et al.                                                             PAGE 3
 DEFENDANT’S
 0472028257.1
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 15 of 49

                 2019-68722 / Court: 127




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 16 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 17 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 18 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 19 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 20 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 21 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 22 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 23 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 24 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 25 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 26 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 27 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 28 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 29 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 30 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 31 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 32 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 33 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 34 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 35 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 36 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 37 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 38 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 39 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 40 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 41 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 42 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 43 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 44 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 45 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 46 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 47 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 48 of 49




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04182 Document 1-3 Filed on 10/25/19 in TXSD Page 49 of 49

                 2019-68722 / Court: 127




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
